El Juez PresideNte Se. Hernández,
emitió la opinión del tribunal.
La presente causa se originó en la Corte de Distrito del Distrito Judicial de Guayama a virtud de acusación formu-lada contra Florencio Ruiz, por delito de ataque con inten-ción de cometer violación cometido de la manera siguiente:
“El acusado Florencio Ruiz, el día 17 de mayo de 1911, en el barrio de Jauea de Santa Isabel, que forma parte del Distrito Judicial de Guayama, allí y entonces, voluntaria, criminal y violentamente, atacó a la Srta. Felicita Santiago, y por medio de la fuerza y de la violencia y contra su voluntad y su consentimiento, intentó criminalmente tener actos carnales con ella, que no era allí ni entonces su esposa. ’ ’
Juzgado el caso ante un jurado, éste pronunció veredicto declarando al acusado culpable del delito de ataque con in-tención de cometer violación, y como responsable de dicho delito, fué condenado por la corte en sentencia de 19 de octu-bre del año próximo pasado, a la pena de cinco años de pre-sidio con trabajos forzados y las costas y abono de la pri-sión preventiva sufrida, contra cuya sentencia interpuso Ruiz recurso de apelación.
Ha venido a esta corte la correspondiente transcripción de autos, en la que aparece un pliego de exposición del caso con las objeciones hechas por la defensa a la evidencia apor-tada por el Fiscal durante la celebración del juicio, no ha-biéndose hecho alegación alguna escrita u oral por el ape-lante en apoyo del recurso.
Veamos cuáles son las excepciones tomadas por la de-fensa a la prueba practicada y consideremos cada una de ellas.
Ia. Al declarar sobre el hecho Felicita Santiago, el Fiscal le preguntó: ¿Y qué fué lo que hizo desistir a este acusado? ¿Cuál fué el motivo por que este aciosado se levantó de aquel sitio y la dejó? El abogado defensor se opuso a la pregunta por el fundamento de que lo que en el juicio se trataba de probar era el ataque con intención de violar, y era imper-*605tímente averiguar ]o que la Felicita hizo para que el acu-sado no consiguiera su propósito. La -corte admitió la pre-gunta, el acusado tomó excepción y la testigo contestó: “Le dije ‘suélteme,’ y dijo, ‘Te voy a soltar, pero no digas q^^e fui yo’; que la soltó, porque vió venir a Nicanor Guzmán, quien estaba llenando unas latas de agua.”
Indudablemente que lo que se trataba probar en el jui-cio era el ataque con intención de cometer violación; pero ello no impedía que la testigo fuera interrogada por lo que hiciera para impedir que la violación se realizara, pues la resistencia que ella hiciera reveladora de su voluntad, era elemento importante para el esclarecimiento del delito.
La razón alegada por la defensa para sostener la excep-ción era a todas luces improcedente; y si se entendiera que la pregunta en sí era impertinente por dirigirse a conseguir una apreciación del testigo, razón que no se ha alegado y de la cual por tanto podríamos prescindir, entendemos que la corte cometió error al admitir la pregunta con infracción del artículo 19 de la Ley ele Evidencia, pero como de ese error no ha resultado al acusado perjuicio alguno, no vicia de nulidad la sentencia recurrida. El jurado en vista de los hechos relatados por la testigo, hubiera llegado a la mis-ma conclusión o deducción que ella.
2o. Declaró entre otras cosas el testigo Nicanor Gruzmán, que habiendo oído un grito desde el sitio donde se encon-traba, se dirigió a ver lo que ocurría, encontrándose a los pocos pasos con Felicita Santiago que venía llorando. Se-guidamente preguntó el Fiscal a dicho testigo: “¿Y qué más sucedió? a lo que contestójgque ella decía “¡Ay Nicanor de mi corazón!” El abogado se opuso a que se relataran las manifestaciones que a G-uzmán hubiera hecho la perju-dicada por ser contra la ley. El juez denegó la objeción, y el abogado tomó excepción. El testigo continuó declarando que la Felicita decía: “¡Ay Nicanor de mi corazón, que me quería un hombre forzar”; que ella estaba llorando y el testigo le preguntó: “¿Que te pasa? y ella contestó: “Un *606hombre me quería forzar; lo conozco de vista pero de nombre no”; que entonces le dijo el testigo: “¿Donde está ese hombre?” y ella contestó: ‘‘Por ahí va, ése,” y vió corriendo a Florencio Ruiz que es el acusado. Preguntó después el Fiscal al testigo “¿Ud. observó la ropa, el estado en que estaba Fe-licita Santiago?” a lo que contestó que sí; y el abogado se opuso a la pregunta por la misma consideración que la anterior, o sea por ser contraria a la ley. El juez la admitió, el abogado tomó excepción y el testigo con-' ti mió declarando que el estado en que se encontraba Felicita Santiago era toda sucia y con un arañazo en la cara.
Las manifestaciones de Felicita Santiago testificadas por G-uzmán fueron hechas a éste, como se ve, momentos des-pués de ocurrir el suceso y por tanto son admisibles como parte de las res gestae.
Es doctrina legal que la regla de que en un caso de vio-lación las manifestaciones de la mujer agraviada, hechas in-mediatamente o poco después de inferida la ofensa, es prueba buena como parte de las res gestae, no para probar la comi-sión de la ofensa sino en corroboración de la evidencia de la ofendida, es aplicable con igual fuerza en caso de ataque con intención de cometer violación.
State v. Imlay, (Utah), 61 Pac. Reporter, 557.
People v. Gage, 62 Mich., 271, 273.
Lights v. The State, 21 Tex. App., 308.
Sentell v. The State, 34 Tex. Cr. App., 260, 262.
People v. Barney, 114 Cal., 554.
People v. Stewart, 97 Cal., 238, 241.
El estado de las ropas d® la ofendida y las señales que ésta mostrara de los actos de fuerza sobre ella1 ejercidos, son materia de buena evidencia en casos como el presente, aunque esa evidencia sea testifical, por tratarse de hechos. que están sujetos a la percepción de los sentidos.
La evidencia admitida fué pertinente, propia y adecuada, y bajo ningún concepto contraria a la ley, como así se alegó, sin especificar la ley que fuera infringida.
*607People v. Figueroa, 134 Cal., 161.
Grimmett v. The State, 22 Tex. Ct. App., 36.
Lights v. The State, 21 Tex. App., 308.
State v. Sargent, (Oregon), 49 Pac., 889.
3a. El acusado hizo también objeción a la pregunta diri-gida por el Fiscal al testigo Mannel B>. Vázquez, cuya pre-gunta dice así: “Qué de particular presentaba esa niña en su cuerpo?” A esa pregunta se opuso el abogado por el fundamento de que el testigo era de referencia, y las mani-festaciones de la perjudicada en un caso de ataque con in-tención de cometer violación no debe ser materia de prueba, oposición que fué desestimada, tomando excepción el acu-sado. El testigo contestó que la situación en que encontró a la niña era que su traje estaba en completo estado sucio, alegando entonces la defensa, que primeramente había que preguntar al testigo si vió a la perjudicada, si llegó donde él y en qué sitio, lo que la corte estimó innecesario, tomando la defensa nueva excepción, después de lo cual el testigo con-tinuó declarando que el traje de la perjudicada estaba comple-tamente en un estado de suciedad y ella estaba sucia por l<& espalda.
El expresado testigo no era de referencia, ni fué pre-guntado por manifestación alguna que le hiciera la perjudi-cada. No vemos la necesidad de que el Fiscal preguntara al testigo si vió a la perjudicada, pues atendidas las mani-festaciones hechas era indudable que la había visto, bien lle-gando ella donde el testigo o el testigo donde ella, sin que tuviera importancia saber el sitio en que la viera; pero si el acusado deseaba conocer esos particulares ■ pudo ejercitar el derecho de repreguntar al testigo.
4°. El acusado pretendió que se eliminara del récord toda la declaración de la testigo Teresa Torres por ser de refe-rencia, lo que fué denegado por la corte tomándose excep-ción de tal negativa.
*608La declaración de Teresa Torres dice así:
‘ ‘ Que es la madre de Felicita Santiago; que el 17 de mayo de 1911, estaban en la hacienda Destino pero que ahora vive en Aibonito; que estaba tostando un café cuando pasó el caso; que su hija llegó a la cocina y ella estaba tostando un café; que su hija llegó bañada en lágrimas donde ella, y le dijo ‘¡Felá!, ¿qué te pasa? y dice, ‘¡que Flo-rencia Kuiz me quería forzar!’ y le dije, ‘véte donde está tu papá al cuarto hasta ver lo que se hace’; que él vestido de su hija estaba todo enlodado; toda desnuda: que estaba arañada en la cara y en la boca; el sucio del traje era por detrás o sea por la espalda, y que era prie-tusco: que no tiene ningún conocimiento directo de que el acusado haya atacado a la joven.”
El testimonio transcrito de Teresa Torres es admisible por las razones que ya hemos expuesto anteriormente, al tra-tar de las excepciones opuestas a las declaraciones del tes-tigo Nicanor Gnzmán y Manuel B. Vázquez.
Finalmente, el abogado del acusado pidió a la corte de-sestimara la acusación y ordenara el sobreseimiento de la causa, invocando el artículo 161 del Código de Enjuicia-miento Criminal, o sea por creer que los hechos expuestos en la acusación no constituyen el delito público de ataque con intención de cometer violación.
La acusación es suficiente, pues contiene una exposición de los actos constitutivos del delito en lenguaje conciso y corriente, y está redactada de tal modo que cualquier persona de inteligencia común puede entenderla.
Be imputa al acusado el hecho de haber atacado a Feli-cita Santiago con intención de tener actos carnales con ella, y por tanto, os suficiente para que el acusado pudiera de-fenderse y el tribunal pronunciar su sentencia como resul-tado de una convicción conforme a derecho.
Las instrucciones al jurado incluidas en el récord no es-tan autenticadas, pues no aparecen firmadas por el juez, y por tanto, esta corte se abstiene de examinarlas.
Hemos hecho un examen detenido de toda la prueba y ella sostiene la sentencia apelada. La pena está compren-*609dida dentro del término de nno a catorce años de reclnsión, qne al delito cometido señala el artículo 222 del Código Penal.
La sentencia debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.